UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 July 17, 2012 Date of Report (Date of earliest event reported) PEERLESS SYSTEMS CORPORATION (Exact name of registrant as specified in its charter) Delaware (State of Incorporation) 0-21287 (Commission File Number) 95-3732595 (IRS EmployerIdentification Number) 300 Atlantic Street Suite 301 Stamford, CT 06901 (Address of principal executive offices) (Zip Code) (203) 350-0040 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02(b)Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On July 17, 2012, Steven M. Bathgate and Eric Kuby each resigned as director of the Company.On July 20, 2012, the Company’s Board of Directors unanimously approved a resolution to reduce the size of the Board from six to four directors. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PEERLESS SYSTEMS CORPORATION Date:July 20, 2012 By: /s/ Timothy E. Brog Name: Timothy E. Brog Title: Chief Executive Officer
